On Motion for Rehearing.
GRAVES, Judge.
The burden of appellant’s contention in this motion seems to be that he was injured in the trial hereof by the excessive kindness and caution on the part of the trial court in that the court reiterated his defense of insanity many times throughout his charge to the jury.
The main defense offered by appellant was that he had been a habitual user of the drug marijuana, and was a person of unsound mind at the time this offense was committed. There was much testimony offered on both sides of this controversial matter, and the learned and cautious trial judge gave a comprehensive charge on every issue that could have been raised by the facts in the case.
Appellant’s main contention seems to be that the trial court was too liberal in his charge, especially in calling the attention of the jury to practically the only defense offered for this killing, and that was the offered defense of insanity.
We see no reasonable grounds for such a complaint. This defense was offered and made an issue by testimony on both sides thereof, and presented to the jury for its solution, and the trial judge in his caution gave a full and fair charge thereon. If he gave appellant a more liberal charge than is' usually given, we see no reason why a complaint should be made thereof by the one who might have been benefited by such liberality.
That appellant was the person directly responsible fór a brutal killing of his companion, in order to obtain money, is abundantly proven; that he was sane at such time was also proven to the satisfaction of the jury; that he has had a fair trial also seems plain to us, and after a further careful reading of the record.we find no error therein.
The motion for a rehearing will be overruled.